941 F.2d 672
James Edward WILLIAMS, Appellant,v.STATE OF ARKANSAS, Ashley County;  Chicot County, Appellees.
No. 90-1069.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 13, 1990.Decided Aug. 8, 1991.

1
James B. Bennett, El Dorado, Ark., for appellant.


2
J. Brent Standridge, Little Rock, Ark., for appellees.


3
Before JOHN R. GIBSON and BOWMAN, Circuit Judges, and HANSON,* District Judge.


4
HANSON, Senior District Judge.


5
Williams appeals the decision of the district court1 denying his petition for habeas corpus relief.   We affirm.


6
In 1974, Williams was found guilty of first degree murder in Arkansas and sentenced to life imprisonment.   He did not appeal the conviction nor file any state postconviction action.   In 1989, he filed a petition for writ of habeas corpus pursuant to 28 U.S.C. section 2254.


7
In his petition and at an evidentiary hearing Williams contended he did not pursue any state remedies because he believed he lacked sufficient education and because he mistakenly believed an appeal was pending.   United States Magistrate Beverly Stites recommended to the district court that the petition be considered procedurally barred because this was not sufficient cause under Wainwright v. Sykes, 433 U.S. 72, 97 S.Ct. 2497, 53 L.Ed.2d 594 (1977), for failing to raise his claims in state court.   The district court adopted the report and recommendation and dismissed the petition with prejudice.


8
Petitioner asserts that the deliberate bypass approach set out in Fay v. Noia, 372 U.S. 391, 83 S.Ct. 822, 9 L.Ed.2d 837 (1963), should be used when considering procedural default where the petitioner has failed to file any appeal or postconviction action.   The Supreme Court overruled Fay in Coleman v. Thompson, --- U.S. ----, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).   Thus, this argument fails.


9
Petitioner argues in the alternative that if Fay does not govern this case then the district court erred in its application of Wainwright.   In Smittie v. Lockhart, 843 F.2d 295 (8th Cir.1988), we held a petitioner's "pro se status and educational background are not sufficient cause for failing to pursue state-court remedies."  Id. at 298.   These are precisely the same reasons Williams advances here.   The district court correctly found no cause for petitioner's procedural default.


10
Accordingly, we affirm.



*
 The Honorable William C. Hanson, Senior Judge, United States District Court for the Northern and Southern Districts of Iowa, sitting by designation


1
 The Honorable Oren Harris, Senior United States District Judge for the Western District of Arkansas